—In a proceeding pursuant to Family Court Act article 5 to establish paternity, the appeal is from an order of the Family Court, Westchester County (Tolbert, J.), entered September 9, 1997 which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the order is reversed, on the law, without costs or disbursements, the petition is granted, and the matter is remitted to the Family Court, Westchester County, for entry of an appropriate order of filiation.
Contrary to the Family Court’s determination, the petitioner’s proof, including, inter alia, the unrebutted testimony of the petitioner, her father, and her sister, together with the letter written by the decedent, the putative father, sufficiently satisfied the evidentiary standard needed to prove paternity (see, Matter of Commissioner of Social Servs. [Patricia A.] v Philip De G., 59 NY2d 137; Matter of Anne R. v Estate of Francis C., 234 AD2d 375). Accordingly, the petition should be granted. O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.